DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lvovich et al. (U.S. 7,259,575, hereafter referred to as Lvovich).
	Regarding claims 1, 2, 8 and 12, Lvovich teaches a system for determining the integrity of a working fluid 5 as it is being used in a machine, said system comprising: a sensor including a flow chamber 7 and a pair of spaced apart electrodes 3, said working fluid 5 being operable to flow through the chamber 7 between the electrodes; a function generator 11 generating a function signal over a range of frequencies; a sensor circuit 15 responsive to the function signal and providing the function signal to the electrodes, wherein the conductance of the working fluid creates a measurement signal in the sensor circuit; and a processor 17 responsive to the measurement signal and generating a relationship between the function signals and the measurement signal that is indicative of a contamination level of the working fluid (see column 6, line 34-column 7, line 3; wherein the processor compares the relationship between the function signals and the measurement signal with previously generated relationships between the function signals and the measurement signal to determine the contamination level of the working fluid (see figures 5-7).
Regarding claims 3, 9 and 18, Lvovich further teaches wherein the processor determines when the working fluid may fail based on the comparison (see column 6, lines 60-65, “The lubricant condition information can be immediately communicated to a signaling device, for example a warning light, to alert an equipment operator, to a central maintenance facility to notify maintenance personnel when lubricant maintenance is needed”).
Regarding claims 4 and 10, Lvovich further teaches wherein the function generator generates the function signals at periodic frequencies in the range of 1 Hz to 1 MHz (see figure 11, ‘Curves 111, 113,115, 117 were determined from temperature corrected oil response to a 100 Hz essentially sinusoidal voltage signal applied to electrodes with an area to gap ration of about 50 cm’).
Regarding claim 6, Lvovich further teaches wherein the processor converts the measurement signal to an impedance or an admittance and generates a relationship between the function signals and the impedance or admittance (see column 6, lines 46-50, “Controller 17 monitors the applied signal and the corresponding current flow through electrical conduits 19, 21 respectively, and compares magnitude and phase of the voltage and current signals to calculate electrochemical impedance of the lubricant 5”).
Regarding claims 7 and 11, Lvovich further teaches wherein the working fluid is selected from the group consisting of lubricants (see abstract), pressure transfer agents, engine oil, transmission fluid, hydraulic fluid and coolants.
Regarding claim 13, Lvovich further teaches wherein applying a frequency signal to the electrodes includes applying a frequency signal at periodic frequencies over a range of frequencies (see abstract).

Allowable Subject Matter
Claims 5 and 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/               Examiner, Art Unit 2855